Title: To Benjamin Franklin from Henry Coder, 15 September 1778
From: Coder, Henry
To: Franklin, Benjamin


Monsieur
paris ce 15e 7bre 1778
Je prends la Liberté de vous adresser la reponsse que m’a fait Le ministre a La notte que j’ai eu l’honneur de vous comuniquer.
Je vous suplie de prendre conoissence, du memoire si joint et s’il vous interesse assés pour Le remettre ou du moins pour en parler a Mr. de Sartine, je vous devrai sans doute la fin d’une persecution, sous laquelle je suis a la vellie [veille] de succomber ainsi que mon frere.
J’aurai Le plaisir d’aller a passi m’informer de l’etat de votre senté. Je suis avec veneration Monsieur votre tres humble et tres obeissent scerviteur
Coder
hotel dangletere rue de seine fb st germainM. le docteur franklin
 
Notation: Coder Paris ce 15e. 7bre. 1778
